UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ScripsAmerica, Inc. (Exact name of registrant as specified in its charter) Delaware 333-174831 26-2598594 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 77 McCullough Drive, Suite 7 New Castle, Delaware 19720 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates: File No. 333-174831 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Item 1.Description of Registrant’s Securities to be Registered. The description of the Registrant’s common stock, $0.001 par value, set forth in the section entitled “Description of Securities” on page 17 of the Registrant’s amendment no. 4 to the registration statement on Form S-1 (SEC File No. 333-174831) is incorporated by reference herein as if set forth in full herein. Item 2. Exhibits. Exhibit No. Description Amended and Restated Certificate of Incorporation* By-laws* * Previously filed with the Registrant’s Registration Statement on Form S-1, file number 333-174831 filed with the Securities and Exchange Commission on June 10, 2011, and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities and Exchange Act of 1934, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 14, 2011 ScripsAmerica, Inc. By: /s/ Robert Schneiderman Name: Robert Schneiderman Title: Chief Executive Officer
